Case 4:19-cv-00717-JST Document 57-2 Filed 07/15/19 Page 1 of 7




                EXHIBIT 1
:· t•..   JUN. 8. 2005 Case
                        3: 474:19-cv-00717-JST
                             PM . ( ·                               .(         NO. 12 51                                                            P. 29
                                               Document 57-2 Filed 07/15/19 Page 2 of 7


                     1, Robert W. Hogeboom (061525) ·
                        Robert J. Cerny (162296)
                     2 BARGER & WOLEN LLP
                                                                                                                      F ,.        L   .   ED
                        63.3 West Fifth Street, 47th Floor                                                             c'81t of ttia SU~ Cotirt .
                     3 Los Angeles, California 90071
                        Telephone: (213) 680-2800                                                                         FEB 2 4 2004
                    .4 Facsimile: (213) 614-7399 ·
                                                                                                                      By: P. ASHWORTH, Deputy
                     5     Attorneys for Plaintiff
                          ·Pacific Bonding Corporation
                     6

                     7
                     8                             THE SUPERIOR'coURT OF THE STATE OF CALIFORNIA
                     g.                                          IN AND FOR THE COUNTY OF SAN DIEGO
                    10

                    11    P AClFIC BONDING CORPORATION,                                                   )   CASE NO.: GIC 815786
                                                                                                         .)
                    12                           Plaintiff,                                               )   Honorable Ronald L. Styn, presiding
                                                                                                          )
               ~    13               vs .                                                                 )   STATEMENT OF DECISION
          • ·.,>:                                                                                         )
                    14    JOHN GARA1v1ENDI, Insurance                                                     )   [Cal. R. Ct. 232 and C.C.P § 632]
                          Commissioner of the State of California, a:ntl                                  )
                    15    DOES 1 through 5,                                                               )   [Filed concurrently with Judgment)
                                                                                                          )
                    16                           Defendant                                                )   Trial Completed:        January 16, 2004
                                                                                                          )
                    17                                                                                    )
                                                                                                          )
                    18

                    19
                    20
                    21

                    22
                    23
                    24
                    25
                    26
                    27

                    28
                           l\bwla6'Jaolo~\10089~16\04p lwmgs'All:mCllt of cka!ioD (6111,IJ 'l· 19 .doc



                                                                                       STATEMENT OF DEOSION
                                                                         NO. 1251  P. 30
:JUN. 8. 200 5 Case          (
                3: 47PM4:19-cv-00717-JST Document 57-2 Filed (07/15/19 Page 3 of 7

     . .1                                      STATE:MENT OF :PECISION

      2
      3                In this ~ctio~ Plaintiff Pacific Bonding Corporation seeks a declaration that
                     .                                                                     .

      4      section 2054.4 1 is invalid and an injllIJ.cti.on preventing the Defendant Commissioner of insurance
       5
             from enforcing it. Plaintiff asserts two arguments:
       6
                       1.   There is no statutory basis for section 2054.4 mInsurance Code sections 1800 -
       7
             1823 (the bail ~tatutes)2 rendering the regulation vo~d; and
       8
                       2 . . Secti?n 2054.4 is an anti-rebate statute that was repealed by implication by
       9
     10      Proposition 103's repeal ofDivision 1, Part 2, Chapter 1, Article ·s ~fthe Insur~ce Code (the.anti-

     11 . rebate laws).
     12                 The Defendant argues that section 2054.4 supplements,3 interprets and makes specific
     13
             Insurance Code section 1800 and therefore is a proper regulation prohibiting a nonlicensee from
     14
             receiving compensation for activity for which the law requires a license. Defendant also ru-gues that
     15
             Proposition 103 did not repeal section 2054.4, as that initiative did not mention the bail business. 4
     16
     17                 All of the evidence in this case, including the legislative coUJJSel's opinion and

     18 declarations of expert witnesses, was admitted and considered.

     19                 This court recognizes that the test for the validity of a regulation is found in Government

     2   °   Code section 11342.2, which provides as follows:
      21
                        "11342.2. Whenever by the express or implied terms of any statute, a state
      22.               agency has authority to adopt regulations .to implement, interpret, make ·
                        specific or otherwise carryout the provisions oftb.e statute. No regulation
      23                adopted is valid or effective unless consistent and not in ·conflict with the
                        statute and reasonably necessary to effectuate the purpose of the statute."
     .24
      25
              1  Section 2054.4 of Title 10 California Code ofRegulations.
      26      2  All statutory references are to the California Insurance Code unless expressly designated
              otherwise.                                                   .
      27      3 The Government Code uses the term interprets rather than "supplements." See Cal. Gov't Code

              section 11342.2.
      28      4 See Defendant Trial Brief, p. 4.


                                                             -1- .
                                                    STATEMENT OF.DECISION
                                                                   (          NO. 1251  P. 31
      · . JUN. 8. 2005 Case
                       3:47PM4:19-cv-00717-JST Document 57-2 Filed 07/15/19 Page 4 of 7
' )



                               1·             The court further r~ogirizes that under Insurance Code section 1812, the Commissioner ·

                               2    has authority to "make reaso~le ~es necessary, advisable _or qonvenient for the admi;nistration
                               3
                                    and enforcement of the provisions of this chapter.'' The pro~sions ..of this chapter'~ ~onsist of
                               4
                                    Insurance Code sections 1800-1823.
                               5
                                              .The Defendant argue~ that the statutory basis for section 2054.4 is Insurance Code
                               ·6

                               7    section 1800. 5 That section prohibits the solicitation of bail without a license. The statute further

                               8    defines ·"solicitation" as including "arranging for bail" for· e:,ompensation. In that regard,

                               9    s·ection 1800 is similar to other liceusing statutes of the Insurance Code. By comparison,
                           10       section 2054.4 is akin to anti-rebating statutes, in that it prohibit$ any person from receiving
                           11
                                    commissions "on bail or the transaction of bail unless licensed." 6 It further prohibits a bail licensee
                           12
                                    from paying non-licensees "any commissions or other valuable consideration on or in connection

                           : : .. with a bail transaction." ~erefore, the p~ose of the regulation in prohibiting rebates differs from

                           15       the purpose of section 1800 in requiring a license for the solicitation ofb~

                           16                                                                   . .section 2054.4 to Insurance Code
                                               In addition, in comparing the language ofregulation

                               17   section 1800, the court finds that the_m:9hibitions in section 2054.4 are broader than those in
                                                  .                                               ~   =      >- 'r-e?
                               18
                                    s:ttion 18~. Section 2054.4 prohibits both the receipt and payment of compensation by and to
                               19
                                    Any unlicensed person·"on bail" or ~'in connection with a bail transaction." This would include the
                               20
                                    payment to or receipt by a customer of any valuable consideration, normally described as a rebate.
                           -21
                               22
                                     Section 1800, by contrast,   is a lic~sing provision, whic~ prohib!ts the solicitation of bail wit~out a
                               23    license. Section l 800(b) defines ''solicitation" as including "~ging for bail" for remuneration.

                               24    Tue prohibitory language of section 2054.4 is not dependent on whether the unlicensed recipient

                               25    solicits bail in violation of the licensing requirement of section 1800. Rather, section 2054.4 is
                               26
                                     5 While the Commissioner must have general authority to promulgate regulatiom, each regulation
                               27
                                     must have a statutory basis, or "reference," defined in Gov't Code section 11349(e) as the provision
                               28    ofla..y which the regulation ·'implements, interprets or makes specific."            ··        ·

      8-'RGl:R I. WOl.laN u,
          -    ..... ~ C f .
       FORTY.$~ l'LQm.
                                                                                          -2-
       I.OS 4HGSU, CA MJI
              12131MO,~
                                                                             STATEMENT OF DECISION-
     . ·.JUN. 8. 2005 Case
                      3: 48PM     (                              (           NO. 1251 P. 32
                            4:19-cv-00717-JST Document 57-2 Filed 07/15/19 Page 5 of 7

                       1 · dependent on the ~ere payment or receipt of money by.or to the unlicensed person,· without regard

                       2     to the activity of-~e unlicens'ed recipient.
                       3
                                        The   first sentenc~ of regulation section 2054.4 prohibits ''any person" from receiving
                       4
                             commission "~m bail." This broad language would prohibit, for example,_a customer ~om receiving
                       5
                             a rebate related to a bail transaction as commission is not defined or limited to a payment for
                       6
                       7     solicitation of bail. The regulation would therefore prohibit a person from receiving compensation ·

                       8     even if the recipient did not solicit insur~ce ib. violation of section 1800. Likewise, the ·

                       9     regulation's second
                                           .
                                                 sentence prohibits .a licensee
                                                                             . from
                                                                                 .
                                                                                    paying .any eonsideration to an unlicensed

                     10      person "in connection with" a bail transaction. Payments would therefore be probibite.d even if the
                     11
                             recipient did not violate section 1800's prohibition against solicitation of bail without a license.
                     12
                             Accordingly, both the first .and second sentences of the regulation are broader than the language of
                     13
                             section 1800. Therefore, the regulation·is inconsistent with and expands the scope of section 1800,
                    .14

                     15      anc! is void under Government Code section 11342.2.

                      16                The Defendant argues that if there is inconsistency between section 2054.4 and

                      17     section 1800, it is found only in the words Hin connection with a bail transaction," and therefore
                      18     only those words should be stricken. The court disagrees. A court cannot rewrite a regulation to
                      19
                             make it consistent with a statute. For example, by striking the phrase "on or in connection with a
                      20
                             bail transaction" in the· second sentence, language would have to be inserted to make the prohibition
                      21
                             of secti_on 2054:4 consistent ~th a s?licitati_on which is the .~equirement of section 1800. M n-oted,
                      22
                      23     the court does not have that power. See e.g., California Teachers Ass 'n v. California' Comm 'n on

                      24      Teacher Credentialing, 111 Cal. App. 4th 1001, 1011 (2003). It is weU recognized that the judicial
                      25     role in a democratic society is limited. to the interpretation oflaws, while the writing oflaws
                      26

                      27
                      28      6  See Cal. Ins. Code § 12404(a) (applicable to title insurance) and former sections 750-755
                              (formerly applicable to ~ c e generally):
BAR~~ ' WOU::"1 W'
    -W. f....,Hst',
l'PlffY•311'1tlmt 1'1.00II
                                                                                  -3-
LDS NCCLU, e,, -,, 1
     12 , si-.21QQ
                                                                      STATEM:Bff OFDECISlON
·. JUN. 8. 2005 Case
                3: 48PM.4:19-cv-00717-JST
                           .(                                           NO. 1251 P. 33
                                                           ( 07/15/19 Page
                                          Document 57-2 Filed               6 of 7

    · 1   belongs to the people   and politic~ branches. See e.g.• California 'J'eachers'A:ssn. v. iGoveming Bd.
     2. ofRialto Unified School Dist., 14 CaL 4th 627, 633 El997).
     3
                     As section 2054.4 enl~ges the scope of section 1800, the court is obligated to strike it
     4
          down. Dyna-Med, Inc. v. Fair Employment and Housing Comm 'n, 43 Cal. 3d 13 79, 1389 (1987).
     5
          Although the court has no discretion with respect to entir.ely inconsistent regulations, the court does
     6
     7    have the authority to   strike ·down only those provisions that are inconsistent with the authorizing
     B    statute, leaving in place provisions that do not conflic~ with the statute.. See e.g., Pulaski v.

     9    California Occupational Safety and Health Standar.ds Bd., 75 Cal. App. 4th 1315, 1341-42 (1999).

    1O However, as noted previously, the first two sentences of section 2054.4 conflict with and enlarge
    11
          the scope of section 1800. Therefore, the court mu.st invalidate section 2054.4 in its entirety.
    12
                     Having decided that section 2054.4 is broader in scope than section 1800 and that
    13
    14    Defendant could provide no other statutory basis for the regulation, the court recognizes the

    15    similarities in language in section 2054.4 to that of former sections 752 and 755 of the Insurance ·

    16    Code which broadly ·prohi.bite.~ unlawful rebates. In fact, the language in section 2054.4 is almost

    17    identical to former sections 752 and 755. 7 Since there is no statutory basis in section 1800-1823 for

    18    regulation section 2054.4, and because the language of the regulation tracks the language of former
    19
          sections 752 and 755, the court finds that former sections 752 and 755 were the statutory basis for
    20
          the regulation. Therefore, the court further concludes that the repeal of former sections 750 et seq.
    21
    22    of the ~ance C~de repealed the_statutory basis for section ~054.4.

    23                The court recognizes that the Commissioner has the power to resolve his concerns by

    24· promulgating a regulation consistent with section 1800 pursuant to the Administrative Procedures

     25
         7 Fonner section 752 prohibited any msured from knowingly receiving any unlawful rebate.

     26  Fonner section 755 prohibited payment of any commission or otheT val~ble consideration on
         insura11ce business to other than a licensed insurance agent. The first sentence of section 2054.4
     27. tracks former section 752 and the second sentence tracks former section 755. Section 750 includes
     28 as an unlawful rebate the premium, part of the premium and the broker's commission. Sections
         750-755 were repealed by Proposition 1,03 approved on Nov. 8, 1988.               .

                                                            -4-
                                                   STATEMENT OF DECISION                                            -*"
                                                                          ,.         NO. 1251 P. 34
                                                - ..
•I    .
     : - ··J UN. 8. 2005 Case
          ~
                                      (
                         3: 48PM4:19-cv-00717-JST
                                            '··
                                                     Document 57-2 Filed l07/15/19 Page 7 of 7

                               1 Act. Further remedies·would be _a matter for the 1=,egislature. Based on Government Code section
                                                                           ' .                   -                 .     .   .    .
                               2        11342.Z;tliis court finds that section 2054.4 is invalid and'enjoins the California Insuran~e

                               3        Commissio~er from enforcing it.
                               4
                                        DATED: _      __.F._....E~B--2.....4......20.......0~.,.__., ~
                          ·s
                               6
                                                                                              HONORABLE RONALD L. STYN
                               7                                                              ruDGE OF THE-SAN DIEGO SUPERIOR COURT
                                                                                                  .            .                  .

                               8

                               9

                              10
                              11
                              12
                              13

                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21

                              22
                              23
                              ,24

                              25
                              26
                              27
                               28
      BAI\GER;& WOLEN~
          US W. PWTH ST.
      F01,rv.i1~vun, l"U:IIOll
                                                                                                          -5-
      \0S~CA8Clll7t
           121:JI e.>:IICII
                                    .                                                            STATEMENT OF DECISION

                                               ~
